FILED
                             NOT FOR PUBLICATION                             JUN 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANCISCO ANDRES GONZALEZ                        No. 14-71864
SANTOS, AKA Francisco Gonzalez
Santos,                                          Agency No. A205-317-804

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Francisco Andres Gonzalez Santos, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s order of removal. Our jurisdiction is governed


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review de novo constitutional claims, Singh v. Ashcroft,

367 F.3d 1182, 1185 (9th Cir. 2004), and review for substantial evidence the

agency’s continuous physical presence determination, Ibarra-Flores v. Gonzales,

439 F.3d 614, 618 (9th Cir. 2006). We deny in part and dismiss in part the petition

for review.

      Gonzalez Santos’ contention that the agency’s allegedly inadequate

translation at his hearing violated his due process rights is unavailing, where the

record indicates Gonzalez Santos understood the questions posed to him during his

hearing through the Spanish language interpreter and that he answered accordingly.

See Perez-Lastor v. I.N.S., 208 F.3d 773, 778 (9th Cir. 2000) (discussing types of

evidence that indicate an inadequate translation).

      Substantial evidence supports the agency’s determination that Gonzalez

Santos failed to establish eligibility for cancellation of removal, where he testified

that he entered the United States after the date from which he would have had to

establish ten years of continuous physical presence. See 8 U.S.C.

§ 1229b(b)(1)(A).

      We lack jurisdiction to review Gonzalez Santos’ unexhausted contention that

he was deprived of his right to counsel. 8 U.S.C. § 1252(d)(1); see also Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (“[Section] 1252(d)(1) mandates


                                           2                                     14-71864
exhaustion and therefore generally bars us, for lack of subject-matter jurisdiction,

from reaching the merits of a legal claim not presented in administrative

proceedings below.”)

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    14-71864